Citation Nr: 0531580	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-04 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for heat stroke residuals.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active service from April 1970 to 
April 1973, as well as additional verified and unverified 
reserve component service through December 1985.  This claim 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a request to reopen a claim 
of entitlement to service connection for heat stroke 
residual.  By a decision issued in April 2003, the Board 
reopened the claim of entitlement to service connection for 
residuals of a heat stroke, and the Board remanded that claim 
in July 2004.  The claim returns to the Board following 
additional development.  

The veteran requested a Travel Board hearing.  That hearing 
was conducted by the undersigned Veterans Law Judge in 
September 2002.


FINDINGS OF FACT

1.  The veteran required first aid for symptoms related to 
the heat, which the veteran has described as a "heat 
stroke," during a period of reserve component duty in July 
1984.

2.  The preponderance of the medical evidence establishes 
that the veteran does not have a current disability that is 
residual to a "heat stroke" or heat injury in service.   


CONCLUSION OF LAW

The criteria for service connection for residuals of a heat 
stroke have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for residuals of a "heat stroke" incurred during 
reserve component service.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Board must 
ensure that VA has met these duties.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The veteran submitted his claim for service 
connection for "heat stroke" in 1997, and the RO denied 
that claim in June 1998.  Thus, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment, and a statement of the case 
(SOC) had been issued.  Where, as here, the § 5103(a) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

In March 2003, the Board notified the veteran of the 
enactment of the VCAA, and notified him as well of VA's duty 
to assist him in developing the claim, his responsibility to 
identify or submit evidence, and the Board advised him as to 
what evidence VA would be responsible for obtaining and what 
evidence he was responsible for obtaining.  Although the 
notice from the Board does not meet the Court's requirements 
for compliance with the VCAA, that notice was effective to 
provide the veteran with the information described.  The 
Board's April 2003 decision similarly advised the veteran of 
the provisions of the VCAA.  

Finally, in July 2004 and in February 2005, the Appeals 
Management Center (AMC) provided letters which advised the 
veteran of the provisions of the VCAA in compliance with 
Pelegrini, and, in August 2005, the AMC issued a supplemental 
statement of the case (SSOC) which included the full text of 
38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA.  

In addition to meeting the duty to notify the veteran, VA 
undertook multiple actions to assist the veteran to develop 
his claim.  The veteran's service medical records from his 
period of active service, and the 1982 induction examination 
for purposes of reserve component enlistment, have been 
associated with the claims file.  Following the Board's July 
2004 Remand, the National Personnel Records Center (NPRC) was 
asked to search for all clinical records for the veteran for 
the period of duty in July 1984, including a search for 
separately-filed clinical records from the medical facility 
that served Grafenwoeherer, Germany, where the veteran's unit 
was stationed for that duty period.  In February 2005, NPRC 
was asked to search again to determine if there were any 
additional service medical records for the veteran.  No 
additional records, other than the records already provided 
to VA, were located.

The Missouri Adjutant General was asked to search for all 
records for the veteran.  Records of the veteran's reserve 
component service, including records verifying July 1984 
active duty for training and other periods of active duty for 
training, were obtained.  

By a statement submitted in September 2004, the veteran 
acknowledged that he had been afforded the opportunity to 
identify any records in his possession.  He stated, 
specifically, that he did not have any additional evidence.  
Additionally, on the VA Form 21-4142 provided so that the 
veteran could identify any other treating providers, the 
veteran wrote that he did not have any more to add to this 
claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error, 
since the veteran had more than two years to respond with 
additional information following the Board's March 2003 
notice and the April 2004 decision advising him that he claim 
was reopened and required further development.  In short, the 
veteran has had multiple opportunities to identify or submit 
evidence, and has specifically stated he has nothing more to 
provide.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration to the extent reasonably possible.  
The Board notes that, in the July 2004 Remand of the claim, 
the Board directed that alternative sources for the veteran's 
reserve component records be contacted until the records were 
located.  Reserve service records were obtained from the 
Missouri Adjutant General.  

Although no clinical records for the July 1984 period of 
service have been located, the veteran himself has testified 
and stated that he was treated only by "medics."  Further 
attempts to find additional clinical records would be 
fruitless, in view of the veteran's statements that no 
additional clinical records of the veteran's July 1984 
reserve service exist.  

Adjudication of the claim at this juncture does not prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Although VCAA notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notices 
provided to the appellant 2004 and 2005 fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  

Not only has the appellant been provided with several 
opportunities to submit evidence and argument in support of 
his claim and to respond to VA notices, the content of those 
responses makes it clear that the veteran received notice as 
to the evidence necessary to substantiate his claim, what 
evidence VA would attempt to obtain on his behalf, that he 
understood what evidence he was expected to provide, that he 
had been notified that he should provide any evidence in his 
possession that might be relevant to the claim, and that he 
had no further evidence to identify or submit.  Thus, the 
veteran's responses establish that he was provided with 
notifications in accordance with 38 C.F.R. § 3.159(b)(1).  
      
The purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Since both the duty to assist the veteran and the 
duty to notify the veteran satisfy the VCAA, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Factual background

The veteran's enlistment examination in April 1970 disclosed 
no health problems.  A February 1982 enlistment examination 
conducted for purposes of the veteran's reserve service 
enlistment reflects that he had a broken right ankle in July 
1979.  He reported that he was in good health otherwise.  
Official records show that he was discharged from the 
Missouri Army National Guard in December 1985 for 
"unsatisfactory Participation."  He was discharged without 
personal notice, by mail, and was not available to sign his 
discharge.  Therefore, it is apparent that no medical 
examination was conducted for purposes of the reserve service 
discharge.  

The veteran reports that he underwent private surgical 
treatment of a left inguinal hernia in 1985.  However, the 
veteran has not indicated that he was treated for or 
diagnosed as having residuals of a heat stroke at that time, 
and has not indicated that those records would be relevant to 
his claim for service connection for heat stroke.

VA outpatient clinical notes reflect that the veteran 
companied of increased back pain after he fell through a 
ceiling.

In September 1997, the veteran, in pertinent part, sought 
service connection for residuals of a "heat stroke."  The 
veteran contended that he incurred a heat stroke in 1984 
during a period of reserve service training.  The RO obtained 
official records that establish that the veteran had verified 
reserve component duty from training in July 1984, among 
other periods.  

The veteran was admitted for VA hospitalization in October 
1997 after he lacerated his left index finger and thumb while 
operating a table saw.  Surgical treatment of these injuries 
was required.  The records of that hospitalization are devoid 
of discussion of, diagnosis or, or treatment of residuals of 
a heat stroke.

The examiner who conducted a December 1997 VA examination 
concluded that the veteran had multiple subjective 
complaints, but no neurologic deficit.  The veteran reported 
that the residuals of heat stroke were worst in the summer 
and whenever he went out in the heat.  The examiner concluded 
that the veteran's episodes of confusion and weakness were 
not caused by a heat stroke that the veteran reported he had 
incurred in 1985.  The examiner concluded that the veteran 
might be having complex partial seizures related to head 
injuries incurred in 1990.  The examiner also noted that the 
veteran had lower back pain with radiation down to the left 
leg.

An EEG in April 1998 to rule out seizures was interpreted as 
normal.  The examiner concluded that it was unlikely that the 
episodes reported by the veteran were seizures, but the 
possibility could not be completely excluded.  The veteran 
reported hearing voices at times.  Diagnoses of dysthymic 
disorder and psychotic disorder, not otherwise specified, 
were assigned with a Global Assessment of Functioning score 
of 40.

Private clinical records dated in October 1998 show that the 
veteran was treated for major depression with psychotic 
symptoms.  The veteran provided a history of having been hit 
on the head with a rake in 1990.

The veteran was admitted for VA hospitalization in January 
1998 when he developed an acute confusional state secondary 
to a medication, bezodiazapine.  The records of that 
hospitalization do not refer to residuals of a heat stroke.

In December 1998, the veteran was noted to have impairment of 
cognition and information processing.  The diagnoses were 
organic brain syndrome, computed tomography (CT) scan 
evidence of possible old infarction of the right basal 
ganglion area, and schizophreniform psychosis, 
undifferentiated type, with chronic depression.  A past 
history of severe head trauma was noted.

A September 2000 VA outpatient treatment note reflects that 
the veteran reported having a heat stroke in service.  In 
November 2001, the veteran underwent magnetic resonance 
imaging examination of the brain.  The MRI disclosed old 
bilateral basal ganglion lacunar infarctions.  Further 
examination in February 2001, including a CT scan of the head 
with and without contrast, to evaluate the possible cause of 
left-sided numbness, disclosed no evidence of acute 
infarction or lesion.  

February 2001 VA outpatient treatment notes reflect that the 
veteran reported a history of several head traumas and of a 
heat stroke in service.  The examiner noted that MRI 
examination of the brain showed bilateral lacunar infarctions 
at both basal ganglia and a diagnosis of possible organic 
psychosis secondary to lacunar infarctions of the basal 
ganglia or unspecified head injury.  

A June  2001 examination using the Minnesota Multiphasic 
Personality Inventory and the Reitan-Indiana Aphasia 
Screening test disclosed a psychotic state.

In August 2001, the veteran submitted a formal claim for 
service connection for brain damage as secondary to a stroke 
concurred in service.  The veteran submitted a September 2001 
statement from a fellow former service reserve component 
member, J.T.  According to J.T., during reserve component 
service from July 7, 1984 through July 28, 1984, he observed 
the veteran collapse while showing signs of heat stress.  
J.T. stated that he administered first aid, including giving 
the veteran a drink of water, pouring water over him, and 
loosening his gear.  The veteran was advised to report to the 
medics.  

On VA examination in May 2002, the veteran provided a history 
of heat stroke in 1984 during reserve service duty.  He 
reported weakness on the left side at that time and reported 
that he still had weakness on that side, as well as hearing 
loss in his left ear.  Examination for malingering was 
administered.  His scores were at the cut-off for 
discriminating between malingerers as compared to individuals 
with severe dementia.  The examiner concluded that 
considerable caution was required in interpreting the results 
of the examination.  The veteran's immediate memory index 
indicated severe impairment in his ability to recall 
information a few seconds after it was presented.  
Examination designed to reflect long-term memory for 
knowledge gained from education and environment, computed for 
the veteran's age, disclosed that the veteran scored at the 
second percentile of individuals his age.  The examiner 
concluded that the veteran had severe deficits in cognitive 
functioning, suggestive of severe dementia.  

At his September 2002 Board hearing, the veteran testified 
that, after he suffered a heat stroke while in Germany during 
reserve training, his left side gave out.  The veteran 
testified that he was seen by a medic in the field and given 
fluids, but he was never able to regain full functioning.  He 
testified that he did not see a physician after he got back 
from Germany.

Laws and regulations applicable to claims for service 
connection

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  The term "active military, naval, or air service" 
includes active duty or any period of ACDUTRA during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, or any 
period of INACDUTRA during which disability resulted from 
injury [but not disease].  38 U.S.C.A. § 101(24).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  For purposes of aggravation of a 
preexisting injury, such aggravation will be said to have 
occurred where there is an increase of disability during 
active military, naval or air service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

However, both the presumption of soundness and the 
presumption of aggravation apply only to periods of active 
duty.  Paulson v. Brown, 7 Vet. App. 466 (1995).  The 
presumption of soundness is inapplicable to an individual who 
has served only on ACDUTRA and has not established any 
service-connected disability.  An individual whose service 
consisted entirely of INACDUTRA may not be presumptively 
service connected for a disability unless he or she was 
otherwise disabled from an injury directly incurred in or 
aggravated during the period of INACDUTRA.  38 C.F.R. § 
3.6(a), (d).  Otherwise, a chronic disease may be presumed 
service-connected during the applicable presumptive period 
only following a period of service of 90 days (or more).  38 
C.F.R. § 3.307.  

In this case, the veteran is not eligible for a presumption 
of service connection for residuals of "heat stroke," since 
the period of reserve duty for training in which that 
disorder is alleged to have been incurred was less than 90 
days.  Similarly, the presumption of soundness does not apply 
to the veteran's medical condition upon beginning his July 
1984 period of active duty for training.  Therefore, further 
discussion of the veteran's soundness at the beginning of 
that training or of a presumption of service connection is 
unnecessary.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b); see Savage v. 
Gober, 10 Vet. App. 488 (1997).

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The veteran has stated that he incurred a "heat stroke" 
during a period active duty for training.  For purposes of 
information only, and without reliance thereon, the Board 
notes that "heat stroke" is defined as a condition caused 
by excessive heat, natural or artificial, and marked by dry 
skin, vertigo, headache, thirst, nausea, and muscular cramps, 
and in which body temperature may be dangerously elevated.  
Dorland's Illustrated Medical Dictionary 1591 (28th ed. 
1994).  The Board notes that "heat stroke" is a different 
medical disorder than a cardiovascular accident, a type of 
"stroke" which may be manifested by paralysis.  Id.  

Although the veteran, and the fellow former reserve service 
member who provided a statement, are competent to report 
observations as to the veteran's symptoms, neither the 
veteran nor the fellow reserve member are medical 
professionals.  As such, their statements establish only that 
the veteran manifested symptoms they, as lay individuals, 
thought were related to heat, but their observations are not 
competent medical evidence to establish that a medical 
diagnosis of "heat stroke" may be assigned to those 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (a lay person is not competent to establish a medical 
diagnosis).  

The veteran's statement, together with the statement provided 
by his fellow former reserve member, is credible to establish 
that the veteran suffered symptoms probably related to heat 
exposure during his July 1984 period of reserve training.  
The Board does not doubt that such an incident occurred.  The 
Board notes, however, that discussion of this incident as 
"heat stroke" is based on the veteran's characterization of 
that event.  The Board does not concede that the occurrence 
of the event is equivalent to a medical diagnosis of heat 
stroke because this is not objectively supported by the 
record.  There is no medical evidence that a "heat stroke" 
or any residuals thereof were diagnosed during the July 1984 
period of reserve service.  The veteran himself has stated 
that he was only treated by the medics, and that he received 
no further medical care at that time.  The veteran has also 
stated that he did not seek treatment for any residual of the 
heat stroke after he returned home from that period of 
reserve component training.  This evidence is unfavorable to 
the claim, since this evidence tends to disprove that the 
veteran was disabled from the incident during his reserve 
service.  

The veteran has not indicated that he was treated for any 
residual of "heat stroke" when he underwent private hernia 
surgery in 1985.  The veteran has indicated that he did not 
seek or require treatment for any residual of a "heat 
stroke" prior to an altercation in 1990 in which he received 
a head injury.  The veteran has not indicated that any 
clinical professional assigned a diagnosis of "heat stroke" 
or advised him that he had residuals of a heat stroke prior 
to a 1990 head injury.  This evidence is unfavorable to the 
claim for residuals of the "heat stroke" in July 1984.  

The veteran contends that the residuals of a heat stroke are 
manifested by weakness on the left side, especially in the 
left leg, because he collapsed and could not get up.  
However, the December 1997 medical opinion related left leg 
symptoms to a low back disorder.  Moreover, the medical 
evidence does not confirm that the veteran has any weakness 
of the left leg.  For example, the reports of a September 
through October 1998 hospital admission at the Ozarks Medical 
Center show that the veteran had good motor strength in all 
extremities and that his gait and station were normal.  

The clinical evidence establishes that the veteran has been 
treated for several medical disorders, but there is no 
evidence that any clinical provider has related any of the 
diagnoses to a 'heat stroke" or heat injury in service 
although several providers have noted that veteran's report 
by history that he suffered a heat stroke.  The examiner who 
conducted VA examination in December 1997 concluded that, 
although the veteran had several current complaints and 
symptoms, none were related to a "heat stoke" the reported 
he had incurred in reserve service.  This opinion is 
unfavorable to the veteran's claim.  

In sum, there is no medical evidence that the "heat stroke" 
or heat injury during active duty for training in July 1984 
has resulted in any disability or medical disorder.  Although 
several disorders have been diagnosed during the period from 
1990 to the present, there is no medical opinion that he has 
any current symptoms related to the event.  Rather, the 
medical evidence establishes that the veteran has organic 
brain syndrome with psychosis, delusional disorder or 
psychosis, and cognitive defects, and that there is 
diagnostic evidence of infarction of the basal ganglia.  
However, these diagnoses have not been linked to a heat 
injury in service.  Further there was no diagnosis of any 
cognitive defect, memory impairment, psychiatric disorder, or 
infarction of the basal ganglia until after the veteran 
incurred an intercurrent head injury, among other injuries 
that occurred after July 1984.  The veteran has indicated in 
his statements that he has no additional evidence.  In short, 
the record as a whole provides no objective support for a 
finding that the veteran currently has any disabling 
residuals related to that event.  

The only evidence supporting the veteran's claim that he has 
a current disability as a result of that episode is the 
belief in that claim expressed by the veteran through his own 
statements and testimony.  When a proposition to be proven 
turns on a medical question, such as the etiology of a 
current disorder, then evidence from a medical, rather than 
lay, source is required.  Voerth v. West, 13 Vet. App. 117, 
120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (a lay person is not competent to diagnose a current 
disability or opine as to its etiology). 

In the absence of any clinical evidence or opinion that the 
veteran has a current disability that is medically or 
etiologically related to a heat stroke a heat injury during 
July 1984 reserve service, the evidence is not in equipoise.  
Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are in 
applicable and the claim must be denied.  

ORDER

The claim for service connection for heat stroke residuals is 
denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


